      Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 AMTRUST NORTH AMERICA,                  :
                                         :
                          Plaintiff,     :          20 Civ. 1166 (DLC)
                                         :
                -v-                      :          OPINION AND ORDER
                                         :
 SECURRANTY, INC.,                       :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

APPEARANCES:

For Plaintiff:
Dennis O. Cohen
157 13th Street
Brooklyn, NY 11215

For Defendant:
Todd J. Krouner
Abigail Rose Schiller
Law Office of Todd J. Krouner, P.C.
93 North Greeley Avenue, Suite 100
Chappaqua, New York 10514

DENISE COTE, District Judge:

     On June 26, 2020, Securranty, Inc. (“Securranty”) moved to

dismiss the first amended complaint (“FAC”) in this diversity

action filed by AmTrust North America, Inc. (“AmTrust”),

principally on the ground that the FAC fails to allege

adequately the amount in controversy.       For the following

reasons, Securranty’s motion to dismiss is denied.
      Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 2 of 8




                              BACKGROUND

     The following facts are taken from the FAC.         In May 2017,

the parties entered into an Administration Agreement (the

“Agreement”).   Under the Agreement, AmTrust authorized

Securranty to market and administer service contracts and

insurance programs.    The agreement also placed several

obligations on Securranty, including issuing monthly sales and

customer claims reports to AmTrust, issuing monthly remittances

of premiums and fees from the products to Amtrust, maintaining

segregated accounts for claims and for premiums and fees due to

Amtrust, and maintaining records.      Securranty began marketing

and selling products pursuant to the Agreement no later than

January 2018.

     On February 10, 2020, AmTrust filed a complaint alleging

several breaches of the Agreement by Securranty, including using

marketing materials that were not approved by AmTrust, failing

to report sales and claims information to Amtrust (and

eventually providing incomplete reports), and failing to remit

any premiums or fees to AmTrust.       On May 15, Securranty filed a

motion to dismiss.

     On June 5, AmTrust filed the FAC, which alleges that

Securranty owes AmTrust approximately $58,805 from “first

dollar” contracts, $104,817 from “excess of loss” contracts, and

$4,578 in insurance policies, totaling approximately $168,200.


                                   2
         Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 3 of 8




In addition to a breach of contract claim, the FAC pleads a

claim for breach of fiduciary duty.

     On June 26, Securranty renewed its motion to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6).     The motion became fully submitted on July 29, 2020.

                                 DISCUSSION

     The defendant argues that the FAC does not adequately

allege an amount in controversy sufficient to create subject

matter jurisdiction and that the breach of fiduciary duty claim

must be dismissed in any event.         A case is “properly dismissed

for lack of subject matter jurisdiction under Rule 12(b)(1) when

the district court lacks the statutory or constitutional power

to adjudicate it.”      Morrison v. Nat'l Australia Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008).        In reviewing a motion to dismiss

under Rule 12(b)(1), a Court “must accept as true all material

factual allegations in the complaint” but may not “draw

inferences from the complaint favorable to plaintiffs.”             J.S. ex

rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir.

2004).    In reviewing a motion to dismiss under Rule 12(b)(6), a

court must “accept all allegations in the complaint as true and

draw all inferences in the non-moving party's favor.”            LaFaro v.

New York Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir.

2009).




                                      3
         Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 4 of 8




  I.      Amount in Controversy

       Defendant moves to dismiss the FAC on the ground that this

Court lacks subject matter jurisdiction.          A district court has

subject matter jurisdiction based on diversity of citizenship if

“the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.”         28 U.S.C. § 1332(a).

       “It is well-settled that the party asserting federal

jurisdiction bears the burden of establishing jurisdiction, and

it must prove jurisdiction by a preponderance of evidence.”

Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals,

Inc., 943 F.3d 613, 617 (2d Cir. 2019) (citation omitted).               This

circuit recognizes a “rebuttable presumption that the face of

the complaint is a good faith representation of the actual

amount in controversy.”       Sec. Plans, Inc. v. CUNA Mut. Ins.

Soc., 769 F.3d 807, 814 n.5 (2d Cir. 2014).           As a result, “[t]he

jurisdictional determination is to be made on the basis of the

plaintiff's allegations, not on a decision on the merits.”

Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir.

1982).

       “The sum claimed by the [plaintiff] controls if the claim

is apparently made in good faith.         It must appear to a legal

certainty that the claim is really for less than the

jurisdictional amount to justify dismissal.”           Washington Nat'l

Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126, 135 (2d Cir. 2020)


                                      4
      Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 5 of 8




(citation omitted).    “Even where the allegations leave grave

doubt about the likelihood of a recovery of the requisite

amount, dismissal is not warranted.”       Scherer v. Equitable Life

Assurance Soc'y of U.S., 347 F.3d 394, 397 (2d Cir. 2003)

(citation omitted).

     The FAC alleges approximately $168,200 in damages.          It

includes a breakdown of these damages.       Its description is

sufficient to establish an amount in controversy that exceeds

$75,000.

     Securranty argues that the FAC contains a “boilerplate

demand” and that there is not a sufficient showing of the amount

in controversy to support subject matter jurisdiction since

Amtrust did not attach to the FAC the parties’ contract or the

documents on which the FAC relies to calculate the damages.

These arguments are insufficient to defeat Amtrust’s pleaded

description of the amount in controversy.       It is a detailed

description and not a boilerplate demand.       The parties’

disagreement over how to interpret the documents that underlie

this contractual dispute need not be resolved to decide whether

subject matter jurisdiction exists.

     In its reply, Securranty argues that Amtrust has

incorrectly interpreted extensive electronic data that it

supplied to Amtrust.    Amtrust referred to that data, in

opposition to this motion, to explain that its pleading of


                                   5
          Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 6 of 8




damages in the FAC may be understated because of its inability

to understand all of Securranty’s data.           As with Securranty’s

earlier argument, the dispute over the precise amount owed does

not defeat a finding of jurisdiction.1          “The fact that a

plaintiff may not recover the minimum jurisdictional amount, or

that a valid defense to the claim may exist, does not show [the

plaintiff's] bad faith or oust the jurisdiction.”             Tongkook Am.,

Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)

(citation omitted).

    II.    Breach of Fiduciary Duty Claim

      Securranty contends that the breach of fiduciary duty claim

must be dismissed as duplicative of the FAC’s breach of contract

claim and because it is not pleaded with the requisite

particularity.       Neither argument succeeds.

      Under New York law, “[t]wo claims are duplicative of one

another if they arise from the same facts and do not allege

distinct damages.”       NetJets Aviation, Inc. v. LHC Commc'ns, LLC,

537 F.3d 168, 175 (2d Cir. 2008) (citation omitted).             “Where a

claimant is entitled to a particular category of damages on

one claim but not the other, the claims are

not duplicative.”       Id.   The FAC’s two claims are not


1 On August 5, 2020, Amtrust requested permission to file a sur-
reply to address the argument regarding electronic data, which
Securranty made for the first time in its reply brief. The sur-
reply need not be considered to resolve the motion to dismiss.

                                       6
         Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 7 of 8




duplicative.     AmTrust seeks damages under its fiduciary duty

claim that it may not recover under the breach of contract

claim.    These include punitive damages, an injunction, and an

accounting.

       Under New York law, “[t]he elements of a claim for breach

of a fiduciary obligation are: (i) the existence of a fiduciary

duty; (ii) a knowing breach of that duty; and (iii) damages

resulting therefrom.”       Johnson v. Nextel Commc'ns, Inc., 660

F.3d 131, 138 (2d Cir. 2011) (citing Barrett v. Freifeld, 883

N.Y.S.2d 305, 308 (2d Dept. 2009)).         “A fiduciary relationship

exists under New York law when one person is under a duty to act

for . . . the benefit of another upon matters within the scope

of the relation.”      Spinelli v. Nat'l Football League, 903 F.3d

185, 207 (2d Cir. 2018) (citation omitted).

       The parties dispute whether this breach of fiduciary duty

claim must be pleaded with the particularity required by Rule

9(b), Fed. R. Civ. P.       Krys v. Pigott, 749 F.3d 117, 129 (2d

Cir.    2014) (applying Fed. R. Civ. P. 9(b) to breach of

fiduciary duty claim involving fraud).          Under their Agreement,

Securranty was required to establish and maintain a segregated

fiduciary account to hold money belonging to AmTrust.            The FAC

alleges that Securranty failed to remit premiums and fees that

it was required to hold as a fiduciary for Amtrust.            These

allegations, along with the rest of the allegations in the FAC,


                                      7
         Case 1:20-cv-01166-DLC Document 32 Filed 09/18/20 Page 8 of 8




are sufficient to meet the requirements of both Rules 8 and

9(b).2

                                 CONCLUSION

     Defendant's June 26, 2020 motion to dismiss plaintiff’s FAC

is denied.



Dated:       New York, New York
             September 18, 2020




2 To the extent that Securranty suggests New York state pleading
standards apply, it is incorrect. The Federal Rules of Civil
Procedure govern pleading standards for a federal court sitting
in diversity. See Krys, 749 F.3d at 129.

                                      8
